DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distance measuring unit (Claim 1, 3, 9); a distance measuring light projecting module (Claim 1); a distance measuring light receiving module (Claim 1, 2); a sighting module (Claim 2); a tracking light projecting module (Claim 3, 9); a tracking light receiving module (Claim 3, 9);  .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA (2012/0113409).
Claim 1
 	YAMADA (2012/0113409) a surveying instrument (Fig. 5, Ref. 400) comprising a distance measuring unit which irradiates an object (target object) with the distance measuring light (Fig. 5, Ref. 10) and measures a distance to said object (target object) based on the reflected distance measuring light from said object (Para. 0036), wherein said distance measuring unit includes a distance measuring light projecting module (Fig. 5, Ref. 10) configured to project said distance measuring light and a distance measuring light receiving module (Fig. 5, Ref. 40) configured to receive said reflected distance measuring light (Para. 0036), said distance measuring light receiving module (Fig. 5, Ref. 40) includes a dichroic prism (Fig. 5, Ref. 55) and a light receiving module (Fig. 5, Ref. 40), and said dichroic prism (Fig. 5, Ref. 55) is configured in such a manner that said reflected distance measuring light is internally reflected in said dichroic prism (Fig. 5, Ref. 55) at least three times and then received by said light receiving module (Fig. 5, Ref. 40)(Para. 0055).  

    PNG
    media_image1.png
    430
    592
    media_image1.png
    Greyscale

Claim 2
 	YAMADA (2012/0113409) discloses wherein said distance measuring unit (Fig. 5, Ref. 10) further includes a sighting module (Fig. 5, Ref. 80) configured to sight said object (target object), wherein said dichroic prism (Fig. 5, Ref. 55) is configured to separate the visible light (Para. 0015).  
Claim 4
 	YAMADA (2012/0113409) the dichroic prism (Fig. 5, Ref. 55) having a surface configured to separate said visible light (Para. 0055).  
Allowable Subject Matter
Claims 3, 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 3, 9 the prior art fails to disclose or make obvious a distance measuring unit further includes a tracking light projecting module configured to project the tracking light to said object and a tracking light receiving module configured to receive the reflected tracking light from said object, wherein said dichroic prism is configured in such a manner that said reflected distance measuring light and said reflected tracking light are internally reflected in said dichroic prism at least three times respectively and then said reflected distance measuring light is separated from said reflected tracking light or said distance measuring unit further includes a tracking light projecting module configured to project the tracking light to said object and a tracking light receiving module configured to receive the reflected tracking light from said object, wherein said dichroic prisms is configured in such a manner that said reflected distance measuring light and said reflected tracking light are internally reflected in said dichroic prism at least three times respectively and then said reflected distance measuring light is separated from said reflected tracking light, and in combination with the other recited limitations of claims 1, 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 17, 2022